DETAILED ACTION
This action is responsive to the filing of 1/10/2022. Claims 1, 11, 39-54 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Appeal Brief filed on 2/28/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ADAM M QUELER/           Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                             

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 39-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over Applications No. 16/900,837; 16/817,556; 16/840,364; 16/988,639; 16/934,350; 17/074,631. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 11, 39-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Applications No. 17/114,033; 17/480,461 Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 39-40, 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (2019/0318326) in view of Montenegro (11,120,121) and in further view of Korala (7,747,527.)

Claim 1, 11: Russell discloses a method comprising:
providing a first hardware terminal (Fig. 1; par. 27, cryptocurrency kiosk/ATM device 100), wherein the first hardware terminal comprises a virtual currency terminal or kiosk (Fig. 1; par. 27, cryptocurrency kiosk/ATM device 100): 
wherein each of the plurality of hardware terminals (Fig. 6: 100-1, 100-2; par. 38, a plurality of cryptocurrency kiosk/ATM devices 100-1 through 100-N) comprises a virtual currency terminal or kiosk capable of:
	transactions allowing exchange of cryptocurrency for cash currency or exchange of cash currency for cryptocurrency (Fig. 4A; par. 31-32, buying cryptocurrency with cash);
wherein each of the plurality of hardware terminals comprises a virtual currency terminal or kiosk (Fig. 1; par. 27, cryptocurrency kiosk/ATM device 100) comprising: 
a first set of one or more processors (par. 5, computing power in the form of a processor/controller); 
a first touchscreen or graphical user interface (Fig. 5; par. 27 touch screen display 150);
a first set of one or more computer readable media (par. 25, computer program instructions may also be stored in a computer readable medium) or memories, the first set of one or more computer readable media or memories storing:
a first application (par. 20-27, software and firmware assist with the operation of the cryptocurrency kiosk/ATM); and
a first set of one or more files or computer program instructions (par. 20-23, Computer program code for carrying out operations for aspects of the present invention; par. 24, implemented by computer program instructions.)

However, Russell does not explicitly disclose:
a first owner of a plurality of hardware terminals, the plurality of hardware terminals comprising at least the first hardware terminal, at a first location; and
wherein the first application is a first internet browser application.

Montenegro discloses a similar method for ATMs, including:
a first owner of a plurality of hardware terminals (7:42-45, ATMs 102 owned and operated by the provider), the plurality of hardware terminals comprising at least the first hardware terminal, at a first location (7:40, The ATM database 126 stores information regarding the make and model, location, and status of ATM.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Russell so as to include plurality of ATMs owned by an owner at locations as taught by Montenegro. One would have been motivated to combine the teachings so as to allow a provider, such as a bank or a financial institution to provide ATM services across the country at many locations proximate to their bank branches for customer’s convenience.

Korala discloses a similar method for ATMs, including: 
wherein the first application is a first internet browser application (Fig. 4; 5:50-55, An ATM/kiosk control application 10 is hosted in a web browser 11 such as Microsoft.RTM.'s Internet Explorer; Claim 17, providing said ATM or kiosk with a web browser; Claim 18, where said ATM/kiosk control application is operable from within the environment of said web browser.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Russell so as to include the internet browser application as taught by Korala. One would have been motivated to combine the teachings because the use of a web browser provides support for software distribution and network connections (Korala 3:23-24) and the use of a web browser may allow conventional web sites to be displayed by the computer-based transaction machine (Korala 3:32-34.)

Claim 39: Russell, Montenegro and Korala disclose the method of claim 1, further comprising: 
receiving, by a system provided by the first owner a first request associated with a first visitor, user or customer at the first hardware terminal to perform a first transaction wherein the first transaction comprises: a first transaction allowing exchange of cryptocurrency for cash currency or exchange of cash currency for cryptocurrency (Russell, Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash.)

Claim 40, 49: Russell, Montenegro and Korala disclose the method of Claim 39, further comprising: 
wherein at least some information associated with the first request is communicated from the first hardware terminal to the first owner or the system provided by the first owner using the first internet browser application (Russell Fig. 3-4, 6; par. 29-35; par. 38, FIG. 6 shows a network comprising a plurality of cryptocurrency kiosk/ATM devices 100-1 through 100-N in wired and/or wireless communication with a central computer/server 180. The central computer/server 180 may control various functionalities of the cryptocurrency kiosk/ATM devices 100-1 through 100-N.)

Claim 45: Russell, Montenegro and Korala disclose the method of Claim 1, further comprising: 
providing a second hardware terminal (Montenegro 7:42-45, ATMs 102 owned and operated by the provider), by the first owner of the plurality of hardware terminals, the plurality of hardware terminals further comprising at least the second hardware terminal, at a second location (Montenegro 7:40, The ATM database 126 stores information regarding the make and model, location, and status of ATM), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and a cash ATM hardware terminal (Russell, par. 31, 35, cash deposit / withdraw; Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash): 
the ATM hardware terminal capable of at least one of: 
one-way exchange transactions between cryptocurrency and cash currency; 
two-way exchange transactions between cryptocurrency and cash currency; 
transactions that utilize virtual currency and/or cryptocurrency (Russell, Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash); 
the ATM hardware terminal further capable of at least one of: 
cash-only transactions (Montenegro 4:15-34); 
transactions that do not utilize virtual currency and/or cryptocurrency; 
the ATM hardware terminal comprising: 
a second set of one or more processors (Russell par. 5, computing power in the form of a processor/controller); 
a second touchscreen or graphical user interface (Russell Fig. 5; par. 27 touch screen display 150);   
a second set of one or more computer readable media (Russell par. 25, computer program instructions may also be stored in a computer readable medium) or memories, the second set of one or more computer readable media or memories storing: 
a second application, wherein the second application is a second internet browser application (Korala Fig. 4; 5:50-55, An ATM/kiosk control application 10 is hosted in a web browser 11 such as Microsoft.RTM.'s Internet Explorer; Claim 17, providing said ATM or kiosk with a web browser; Claim 18, where said ATM/kiosk control application is operable from within the environment of said web browser); and 
a second set of one or more files or computer program instructions (Russell par. 20-23, Computer program code for carrying out operations for aspects of the present invention; par. 24, implemented by computer program instructions.) 

Claim 46, 53: Russell, Montenegro and Korala disclose the method of Claim 45, further comprising: 
displaying, on the second touchscreen or graphical user interface: 
at least a first option for performing one or more cash-only transactions and/or transactions that do not utilize virtual currency and/or cryptocurrency (Montenegro 4:15-34) and 
at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (Russell, Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash.)  

Claim 47, 53: Russell, Montenegro and Korala disclose the method of Claim 46, further comprising: 
receiving a first selection of the first option or the second option, by a second visitor, user, or customer, at the combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal; and 
performing a first processing the first selection (Russell, Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash.)

Claim 48: Russell, Montenegro and Korala disclose the method of claim 11, further comprising: 
receiving, by a system provided by the first owner, a first request associated with a first visitor, user or customer at the first hardware terminal to perform a first transaction, wherein the first transaction comprises: 
a first one-way exchange transaction between cryptocurrency and cash currency;
a first two-way exchange transaction between cryptocurrency and cash currency; or
a first transaction that utilizes virtual currency and/or cryptocurrency (Russell, Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash.)

Claim 41, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (2019/0318326) in view of Montenegro (11,120,121) in view of Korala (7,747,527) and in further view of Song (2014/0058914.)

Claim 41, 50: Russell, Montenegro and Korala disclose the method of Claim 40. However, Russell does not explicitly disclose: 
performing a first processing, by the system provided by the first owner, of at least the first request, wherein the first processing comprises: 
performing a first KYC/AML (know-your-customer/anti-money laundering) verification or analysis associated with the first visitor, user, or customer, the first KYC/AML verification or analysis comprising at least:
determining a volume transacted during a given time period, wherein: the volume transacted is associated with one or more accounts or profiles including at least a first account or profile associated with the first visitor, user, or customer; and the volume is calculated using a history of a set of transactions associated with the one or more accounts or profiles.  

Song discloses a similar method for transactional monitoring system, including:
performing a first processing, by the system (par. 14, transactional monitoring system) provided by the first owner, of at least the first request, wherein the first processing comprises: 
performing a first KYC/AML (know-your-customer/anti-money laundering) verification or analysis associated with the first visitor, user, or customer (par. 161, transactional pattern monitoring, including: due diligence of the customer, type of the transaction conducted, balance of the accounts, funds inflow, funds outflow, transactional pattern, number of transactions, amount of transactions, transactional volume, transactional frequency), the first KYC/AML verification or analysis comprising at least 
determining a volume transacted during a given time period (par. 91, 30 days), wherein: 
the volume transacted is associated with one or more accounts or profiles including at least a first account or profile associated with the first visitor, user, or customer (par. 45, historical activities of the account, deviations from the expected activities, location, time, amount, frequency and nature of the transaction, relationships between multiple accounts, type, nature and structure of the account holder, etc.; par. 161); and 
the volume is calculated using a history of a set of transactions associated with the one or more accounts or profiles (par. 45; par. 91, 30 days; par. 161.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Russell with Song so as to provide money laundering and fraud detection of suspicious transactions.

Claim 42, 52: Russell, Montenegro, Korala and Song disclose the method of claim 41, further comprising: 
providing a second hardware terminal (Montenegro 7:42-45, ATMs 102 owned and operated by the provider), by the first owner of the plurality of hardware terminals, the plurality of hardware terminals further comprising at least the second hardware terminal, at a second location (Montenegro 7:40, The ATM database 126 stores information regarding the make and model, location, and status of ATM), wherein the second hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and a cash ATM hardware terminal (Russell, par. 31, 35, cash deposit / withdraw; Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash):
the ATM hardware terminal capable of at least one of: 
one-way exchange transactions between cryptocurrency and cash currency; 
two-way exchange transactions between cryptocurrency and cash currency; 
transactions that utilize virtual currency and/or cryptocurrency (Russell, Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash); 
the ATM hardware terminal further capable of at least one of: 
cash-only transactions (Montenegro 4:15-34 cash transactions; 16:63-67); 
transactions that do not utilize virtual currency and/or cryptocurrency; 
the ATM hardware terminal comprising: 
a second set of one or more processors (Russell par. 5, computing power in the form of a processor/controller); 
a second touchscreen or graphical user interface (Russell Fig. 5; par. 27 touch screen display 150); 
a second set of one or more computer readable media (Russell par. 25, computer program instructions may also be stored in a computer readable medium) or memories, the second set of one or more computer readable media or memories storing: 
a second application, wherein the second application is a second internet browser application (Korala Fig. 4; 5:50-55, An ATM/kiosk control application 10 is hosted in a web browser 11 such as Microsoft.RTM.'s Internet Explorer; Claim 17, providing said ATM or kiosk with a web browser; Claim 18, where said ATM/kiosk control application is operable from within the environment of said web browser); and 
a second set of one or more files or computer program instructions (Russell par. 20-23, Computer program code for carrying out operations for aspects of the present invention; par. 24, implemented by computer program instructions.)  

Claim 43: Russell, Montenegro, Korala and Song disclose the method of Claim 42, further comprising: 
displaying, on the second touchscreen or graphical user interface: 
at least a first option for performing one or more cash-only transactions and/or transactions that do not utilize virtual currency and/or cryptocurrency (Montenegro 4:15-34); and 
at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (Russell, Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash.).  

Claim 44, 51, 53: Russell, Montenegro, Korala and Song disclose the method of Claim 43, further comprising: 
receiving a first selection of the first option or the second option, by a first visitor, user, or customer, at the combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal and 
performing a first processing the first selection (Russell, Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash.)

Claim 54: Russell discloses a system comprising: 
a first hardware terminal (Fig. 1; par. 27, cryptocurrency kiosk/ATM device 100), wherein the first hardware terminal comprises a combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal (par. 31, 35, cash deposit / withdraw; Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash): 
the combination cryptocurrency ATM and cash ATM hardware terminal capable of at least one of: one-way exchange transactions between cryptocurrency and cash currency; two-way exchange transactions between cryptocurrency and cash currency; transactions that utilize virtual currency and/or cryptocurrency (Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash); 
the combination cryptocurrency ATM and cash ATM hardware terminal comprising: a first set of one or more processors (par. 5, computing power in the form of a processor/controller); a first touchscreen or graphical user interface (Fig. 5; par. 27 touch screen display 150); a first set of one or more computer readable media (par. 25, computer program instructions may also be stored in a computer readable medium) or memories, 
the first set of one or more computer readable media or memories storing: a first application (par. 20-27, software and firmware assist with the operation of the cryptocurrency kiosk/ATM); and a first set of one or more files or computer program instructions (par. 20-23, Computer program code for carrying out operations for aspects of the present invention; par. 24, implemented by computer program instructions.); 
the first touchscreen or graphical user interface displaying: at least a second option for performing one or more virtual currency transactions and/or transactions that utilize virtual currency and/or cryptocurrency (Russell, Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash);   
one or more backend apparatuses comprising at least: one or more servers or processors in communication with (Russell Fig. 3-4, 6; par. 29-35; par. 38, FIG. 6 shows a network comprising a plurality of cryptocurrency kiosk/ATM devices 100-1 through 100-N in wired and/or wireless communication with a central computer/server 180. The central computer/server 180 may control various functionalities of the cryptocurrency kiosk/ATM devices 100-1 through 100-N.), or connected to, the first hardware terminal, the one or more servers or processors used to execute or support a process comprising at least: processing a first request or selection of the first option or the second option, by a first visitor, user, or customer, at the combination cryptocurrency automated teller machine (ATM) and cash ATM hardware terminal  (Fig. 3: 310, Buy Bitcoin, Sell Bitcoin; par. 29; par. 33, at 420, the user selects an amount of cryptocurrency or equivalent dollars to sell for cash.)

However, Russell does not explicitly disclose:
a first owner of a plurality of hardware terminals, the plurality of hardware terminals comprising at least the first hardware terminal, at a first location;
wherein the first application is a first internet browser application;
the combination cryptocurrency ATM and cash ATM hardware terminal further capable of at least one of: cash-only transactions; transactions that do not utilize virtual currency and/or cryptocurrency; at least a first option for performing one or more cash-only transactions and/or transactions that do not utilize virtual currency and/or cryptocurrency;
and
performing a first KYC/AML (know-your-customer/anti-money laundering) verification or analysis associated with the first visitor, user, or customer of the first hardware terminal.

Montenegro discloses a similar method for ATMs, including:
a first owner of a plurality of hardware terminals (7:42-45, ATMs 102 owned and operated by the provider), the plurality of hardware terminals comprising at least the first hardware terminal, at a first location (7:40, The ATM database 126 stores information regarding the make and model, location, and status of ATM);
the combination cryptocurrency ATM and cash ATM hardware terminal further capable of at least one of: cash-only transactions; transactions that do not utilize virtual currency and/or cryptocurrency (4:15-34 cash transactions; 16:63-67);
at least a first option for performing one or more cash-only transactions and/or transactions that do not utilize virtual currency and/or cryptocurrency (4:15-34 cash transactions; 16:63-67.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Russell so as to include plurality of ATMs owned by an owner at locations as taught by Montenegro. One would have been motivated to combine the teachings so as to allow a provider, such as a bank or a financial institution to provide ATM services across the country at many locations proximate to their bank branches for customer’s convenience.

Korala discloses a similar method for ATMs, including: 
wherein the first application is a first internet browser application (Fig. 4; 5:50-55, An ATM/kiosk control application 10 is hosted in a web browser 11 such as Microsoft.RTM.'s Internet Explorer; Claim 17, providing said ATM or kiosk with a web browser; Claim 18, where said ATM/kiosk control application is operable from within the environment of said web browser.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Russell so as to include the internet browser application as taught by Korala. One would have been motivated to combine the teachings because the use of a web browser provides support for software distribution and network connections (Korala 3:23-24) and the use of a web browser may allow conventional web sites to be displayed by the computer-based transaction machine (Korala 3:32-34.)

Song discloses a similar method for transactional monitoring system, including:
performing a first KYC/AML (know-your-customer/anti-money laundering) verification or analysis (par. 45, historical activities of the account, deviations from the expected activities, location, time, amount, frequency and nature of the transaction, relationships between multiple accounts, type, nature and structure of the account holder, etc.; par. 161, transactional pattern monitoring, including: due diligence of the customer, type of the transaction conducted, balance of the accounts, funds inflow, funds outflow, transactional pattern, number of transactions, amount of transactions, transactional volume, transactional frequency) associated with the first visitor, user, or customer of the first hardware terminal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Russell with Song so as to provide money laundering and fraud detection of suspicious transactions.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 39-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Maguire (9,392,103) Mobile device kiosk for virtual currency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
11/14/2022